DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 01/28/2022. 
Claims 1, 3, 6, 7, 15, 19 and 20 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objections of claims 1, 3, 6, 7, 15, 19 and 20 has been withdrawn in view of the applicant’s amendments.

Argument A) - Applicant’s arguments with respect to the 102 rejection of claims 1, 19 and 20 (see applicant’s remarks; page 8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Qamar is not relied upon to disclose the limitation “determining, using the proxy media content item as a proxy for the indicated media content item, based on analysis of a plurality of sets of media content items, a result set of one or more media content items that are related to the proxy media content item”.  Rather, Bilinski is relied upon, as shown in the rejection below.
Applicant’s arguments in regards to claims 5 and 6 (see applicant’s remarks; page 9) are moot in view of the new grounds of rejection.

Argument B) - Applicant’s arguments with respect to the 103 rejection of claim 7 (see applicant’s remarks; page 9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in regards to claim 8 (see applicant’s remarks; page 10) are moot in view of the new grounds of rejection.

Claim Interpretation
Regarding claim 15, the claims recite alternative language, i.e. using the term “one or more”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Bilinski et al. (U.S. 2014/0067827 A1). 
Regarding claims 1, 19 and 20, Qamar discloses a method, comprising: 
at a server system of a media-providing service, the server system having one or more processors and memory storing instructions for execution by the one or more processors (see Qamar; column 4 lines 7-10, column 11 lines 35-37, column 12 lines 10-14; Qamar discloses a media distribution platform that includes a client-server data system, which includes a processor device with memory):
receiving an indication of a media content item from a device of a user of a media content provider (media distribution platform) (see Qamar; column 4 lines 7-10, 48-51, column 7 lines 41-43 and 51-53; Qamar discloses client devices communicatively coupled to media distribution platform. Interaction data, e.g. songs/videos being played or playlists being created, i.e. “indication of a media content item”, performed by the end-user is collected.  In particular, an activity can be detected based on the data collected from client device running a media streaming application);
determining a first set of values (feature vectors) that correspond to characteristics (detected activity) of the indicated media content item (see Qamar; column 4 line 66 – column 5 line 5, column 7 lines 54-65 and column 9 lines 9-11; Qamar discloses media object list such as playlist, i.e. “indicated content item”, containing metadata.  Identifying feature vectors, such as words like “running” and “workout”, corresponding to the detected activity, i.e. “characteristics of the indicated content item”.  In particular, the feature vectors are a media object identifier contained in a media object list, e.g. playlist.  For example, the title of the media object list suggests the activity of workout);
analyzing a defined set of content items to identify a proxy media content item, that is not the same media content item as the indicated media content item, wherein the identified proxy media content item has a second set of values (other feature vectors) that meets similarity criteria (closest in vector space) for the first set of values (feature vectors) (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space.  The computed cosine similarities is sorted, i.e. “defined”, to identify various objects, “set of content items”, which include media objects, media object lists or combination, that are the closest in vector space and selects one or more of the objects, i.e. “proxy media content item”).
While Qamar discloses a “proxy media content item”, as discussed above, as well as, identifying and presenting resulting  media object playlists that includes related media objects (see Qamar; column 7 line 66 – column 8 line 14 and column 8 lines 25-32 and 44-48), Qamar does not explicitly disclose determining, using the proxy media content item as a proxy for the indicated media content item, based on analysis of a plurality of sets of media content items, a result set of one or more media content items that are related to the proxy media content item; and providing information associated with the result set of media content items to the device of the user.
In analogous art, Bilinski discloses determining, using the proxy media content item (seed song) as a proxy for the indicated media content item (recent song purchase), based on analysis of a plurality of sets of media content items (music library), a result set (playlist) of one or more media content items that are related to the proxy media content item (see Bilinski; paragraphs 0021 and 0022; Bilinski discloses automatically generating a playlist, i.e. “result set of one or more media content items”, based on an implicitly selected seed song, i.e. “proxy media content item”.  In particular, a playlist including songs from a music library, i.e. “plurality of sets of media content items”, may be automatically selected to be similar to a selected seed song, i.e. “related to the proxy media content item”.  The selection criteria may include a recent song purchase, i.e. “indicated media content item”.  In other words, a seed song is selected based on a recent song purchase and a playlist is generated including songs that are similar to the seed song); and 
providing information associated with the result set (playlist)of media content items to the device of the user (see Bilinski; paragraphs 0021 and 0030; Bilinski discloses presenting the user with the generated playlists.  The playlists are communicated to the user device for display).
One of ordinary skill in the art would have been motivated to combine Qamar and Bilinski because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying a seed song and presenting a generated playlist to the user as taught by Bilinski into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated based on frequency of a song playback or a recent song purchase rather than the user having to manually select music (see Bilinski; paragraph 0003).
Further, Qamar discloses the additional limitations of claim 20, a non-transitory computer-readable storage medium having one or more processors (see Qamar; column 12 lines 39-42 and 60-61).
Regarding claim 2, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the similarity criteria include criteria that are met in accordance with a determination that the second set of values has a closest vector distance in vector space to the first set of values (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space).
Regarding claim 3, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the indicated media content item is distinct from the defined set of content items (see Qamar; column 4 lines 48-51 and column 8 lines 4-7; Qamar discloses interaction data that includes, for example, song being played or playlist created, i.e. “indicated content item” and identifying various objects, i.e. “set of content items”, that are closest in vector space.  As such, the song being played or playlist is distinct from the other various objects since they identified as closest objects but not the same object; Further, Bilinski discloses frequency of a song playback and a recent song purchase, i.e. “indicated media content item”; see Bilinski; paragraph 0022).
One of ordinary skill in the art would have been motivated to combine Qamar and Bilinski because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying frequency of a song playback or a recent song purchase as taught by Bilinski into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated rather than the user having to manually select music (see Bilinski; paragraph 0003).
Regarding claim 4, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the defined set of content items includes one or more playlists (see Qamar; column 8 lines 4-14; Qamar discloses identifying various objects which include media object lists, e.g. playlist).
Regarding claim 7, Qamar and Bilinski discloses all the limitations of claim 1, as discussed above, further the combination of Qamar and Bilinski discloses wherein the indicated media content item is a content item that has not been previously provided to the media content provider (see Bilinski; paragraph 0022; Bilinski discloses a playlist including songs from a music library may be automatically selected to be similar to a selected seed song.  The selection criteria may include a recent song purchase, i.e. “indicated media content item”.  In other words, a seed song is selected based on a recent song purchase and since the song is recently purchased then the purchased song “is a content item that has not been previously provided to the media content provider”).
One of ordinary skill in the art would have been motivated to combine Qamar and Bilinski because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying a recent song purchase as taught by Bilinski into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated rather than the user having to manually select music (see Bilinski; paragraph 0003).
Regarding claim 9, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the information associated with the result set of media content items includes identifying information of one or more media content items (see Bilinski; paragraph 0021; Bilinski discloses generating a playlist, i.e. “result set of media content items”, based on a seed song, in which the seed song may be selected based on user-behavior, which indicates affinity for a given digital media item, e.g., a song).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 10, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the information associated with the result set of media content items includes identifying information of one or more artists associated with the media content items (see Bilinski; paragraph 0046; Bilinski discloses various techniques may be used in selecting songs similar to the seed song, such as artist similarity).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 11, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the information associated with the result set of media content items includes metadata for the media content items (see Qamar; column 4 lines 31-34 and column 8 lines 4-13; Qamar discloses media object database stores a catalog of media in the form of media files, as well as metadata associated with the media, such as song or video titles, artist names, song or video durations, and associated album titles.  And selecting one or more of the objects to be recommended to an end-user through a media streaming application running on client device. For example one or more media objects, media object lists, or a combination thereof.  As such, the recommended media objects include metadata, such as, title and artist name; Further, Bilinski discloses various techniques may be used in selecting songs similar to the seed song, such as acoustic similarity, genre similarity, artist similarity; see Bilinski; paragraph 0046).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 12, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the information associated with the result set of media content items includes a playlist that includes the result set of media content items and the indicated media content item (see Qamar; column 8 lines 25-32 and 44-60; Qamar discloses the resulting media objects or media object playlists are sent by vector engine to the client device to be presented to an end-user in the form of, for example, a playlist, radio station, video channel or other media discovery feature.  Therefore, the playlists include the songs the user is able to play, i.e. “playlist that includes the result set of media content items and the indicated media content item”.  The selected media objects or media object playlists can be presented on client device through features in the media streaming application, for example, features shown in playlist recommendation screen and radio station screen). 
Regarding claim 13, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the result set of media content items includes the proxy media content item (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses identifying the various objects that are the closest in the vector space which results in the selection of one or more media objects, media object lists or a combination.  As such, given the combination selection, a media object, i.e. “proxy media content item”, is included in the media object lists, e.g. playlist, are the “set of media content items”).
Regarding claim 14, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein receiving the indication of the media content item includes receiving the media content item (see Qamar; column 4 lines 48-51; Qamar discloses data collected such as a playlist created, i.e. the playlist is received; Further, Bilinski discloses frequency of a song playback and a recent song purchase, i.e. “indicated media content item”; see Bilinski; paragraph 0022).
One of ordinary skill in the art would have been motivated to combine Qamar and Bilinski because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying frequency of a song playback or a recent song purchase as taught by Bilinski into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated rather than the user having to manually select music (see Bilinski; paragraph 0003).
Regarding claim 15, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the characteristics of the indicated media content item include one or more characteristics selected from the group consisting of: a degree to which a track is acoustic, a strength of a beat, a degree to which a track sounds choppy, suitability for dancing (see Qamar; column 6 lines 1-4 and column 7 lines 54-65; Qamar discloses music playlist has a title “Dance Workout”.  Also, words like “exercise” and “workout” being identified as media object identifier), positions of a track where downbeats occur, duration of a track, average dynamic range, a measure of energy of a track, a degree to which the twelve pitches are balanced, a degree to which a track contains vocals, key, a degree to which a live audience is present, loudness, a degree of consistency of timing, fade-in point, fade-out point, modal scale, suitability for running (see Qamar; column 7 lines 54-65; Qamar discloses “running” and “workout” being identified for a media object identifier), a degree to which a track includes spoken words, tempo, time signature, and a degree to which a track is cheerful (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “suitability for dancing” and “suitability for running” alternatives).
Regarding claim 16, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein the plurality of sets of media content items comprises a plurality of listening sessions for a plurality of users (see Qamar; column 4 lines 51-54; Qamar discloses interactions can be performed, for example, using one of client devices 120 and may be collected into interaction histories, e.g. media sessions, or viewing and listening histories).
Regarding claim 17, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein determining the result set of content items includes determining one or more of the plurality of sets of media content items that are associated with a defined time period (see Qamar; column 4 lines 54-57 and column 9 lines 33-42; Qamar discloses media objects a user interacted with over a time period.  Determining the cosine similarities based on the interaction data such as during a time period; Further, Bilinski discloses generating a playlist based on a selected seed song, in which the selection criteria includes frequency of song playback within a determined time period; see Bilinski; paragraph 0022).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 18, Qamar and Bilinski disclose all the limitations of claim 17, as discussed above, and further the combination of Qamar and Bilinski clearly discloses wherein determining the result set of content items includes analyzing media content metadata of the one or more of the plurality of sets of media content items that are associated with the defined time period using a neural network language model to determine the result set of content items (see Qamar; column 5 lines 30-35, column 7 lines 3-10 and column 9 lines 33-42; Qamar discloses a vector engine using a neural network to determine various objects corresponding to vector features.  Further, determining the cosine similarities based on the interaction data such as during a time period).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Bilinski et al. (U.S. 2014/0067827 A1), as applied to claim 1 above, and further in view of Sanio et al. (U.S. 2015/0213018 A1).
Regarding claim 5, Qamar and Bilinski disclose all the limitations of claim 1, as discussed above.  While Qamar discloses a “defined set of content items”, as discussed above, the combination of Qamar and Bilinski does not explicitly disclose wherein the defined set of content items includes content items of the media content provider that meet playback criteria.
In analogous art, Sanio discloses wherein the defined set of content items includes content items of the media content provider that meet playback criteria (popularity) (see Sanio; paragraphs 0005 and 0092; Sanio discloses generating one or more playlist content item recommendations.  An adjustment factor raises the value of the content item when the content item is indicated as being a popular, i.e. “meet playback criteria”, based on certain quantity of viewing histories and/or percentage of access histories.  Since one or more playlist content items can be recommended there is a “defined set of content items”. Further, the examiner notes that support for the interpretation of popularity being a playback criteria is found in the applicant’s specification as filed; see paragraph 0057).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski and Sanio because they all disclose features of recommending media, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sanio’s adjustment factor into the combined system of Qamar and Bilinski in order to provide the benefit of allowing a user to receive popular media content.
Regarding claim 6, Qamar, Bilinski and Sanio discloses all the limitations of claim 5, as discussed above, further the combination of Qamar, Bilinski and Sanio clearly discloses wherein the indicated media content item is a content item that does not meet the playback criteria (popularity) (see Sanio; paragraphs 0048, 0053 and 0092; Sanio discloses receiving a request, i.e. from a user, that includes seed data, such as playlist title, playlist description, and one or more playlist entries, i.e. “indicated content item”.  And adjustment factor may be included in the request.  The adjustment factor determines whether or not the content item is popular or not.  As such, the request can include, for example, a playlist entry that is not popular). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Bilinski et al. (U.S. 2014/0067827 A1), as applied to claim 1 above, and further in view of Ranasinghe et al. (U.S. 2006/0265421 A1).
Regarding claim 8, Qamar and Bilinski discloses all the limitations of claim 1, as discussed above. While Qamar discloses the result set, as discussed above, the combination of Qamar and Bilinski does not explicitly disclose filtering the result set by a characteristic and providing information associated with the result set of media content items in accordance with the filtered characteristic.
In analogous art, Ranasinghe discloses filtering the result set by a characteristic and providing information associated with the result set of media content items in accordance with the filtered characteristic (see Ranasinghe; paragraphs 0119, 0122 and 0144; Ranasinghe discloses after a pool of candidate media files is created, filters chosen by the user may be applied, i.e. by the system, to the candidate pool, i.e. the generated playlist to be presented to the user.  A filter can include a release date, era, popularity, date last played, etc., i.e. “characteristic”.  The examiner notes that the interpretation of the user generating the filter is supported by the applicant’s specification as filed; see paragraph 0065).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski and Ranasinghe because they both disclose features of creating playlist, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ranasinghe’s filtering into the combined system of Qamar and Bilinski in order to provide the benefit of allowing a user the ability to have an even more customizable playlist based on particular parameters set by the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hicken et al. (U.S. 2005/0038819 A1) discloses music recommendation system.
Carin et al. (U.S. 2008/0288255 A1) discloses recommending playlist of the most similar audio streams.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        5/13/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442